Citation Nr: 1024988	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  05-41 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to February 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2005, a statement of the case 
was issued in September 2005, and a substantive appeal was 
received in October 2005.   

In October 2005, the Veteran requested a Board hearing.  A 
hearing was scheduled for January 2010; but the hearing request 
was withdrawn.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A liberal reading of the Veteran's contentions is that certain 
extremity pain and/or numbness during service was associated with 
diabetes which was present but undiagnosed at that time.  After 
reviewing the service treatment records, the Board believes that 
a VA examination and/or opinion is necessary to assist the 
Veteran. 

It appears from the record that the Veteran is incarcerated.  
With this in mind, if the RO (after exploring appropriate 
options) determines that an examination is not possible, then 
review of the claims file by an appropriate examiner should be 
accomplished. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should explore all options to 
have the Veteran examined in connection 
with his claim.  If the Veteran is unable 
to report to a VA facility due to 
incarceration, then the RO should attempt 
to have a VA examiner examine the Veteran 
at the correctional facility, or have a 
fee-basis examiner examine the Veteran at 
the correctional facility, or have any 
medical personnel at the correctional 
facility examine the Veteran.  The RO's 
actions with regard to exploring these 
options should be documented in the claims 
file to avoid the need for further remand.  

    If an examination under one of the 
above scenarios is possible, then the 
claims file should be made available to the 
examiner.  After examining the Veteran and 
reviewing the claims file, the examiner 
should clearly report whether a diagnosis 
of diabetes mellitus is shown and report 
whether it is type I or type II.  The 
examiner should then offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any symptoms (to specifically include any 
involving the extremities) documented in 
service treatment records were early 
manifestations of the diabetes mellitus.  A 
rationale should be furnished for the 
opinion.

     If the RO determines that actual 
physical examination of the Veteran is not 
possible, then the claims file should be 
forwarded to an appropriate VA examiner for 
review.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any symptoms (to 
specifically include any involving the 
extremities) documented in service 
treatment records were early manifestations 
of the diabetes mellitus.  A rationale 
should be furnished for the opinion. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for diabetes mellitus (regardless 
of type).  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


